                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 21-CR-83

UNITED STATES OF AMERICA,

Plaintiff,

v.

Francis F. Joseph,

        Defendant.


                              MOTION TO UN-RESTRICT


        The United States, by and through Acting Assistant Attorney General Nicholas L.

McQuaid, and the undersigned Trial Attorney, hereby respectfully requests the Court un-

restrict the Indictment and Summons in this case.

        The Summons has been served upon the Defendant; accordingly, there is no

longer a necessity for the documents to remain restricted from public access.


                                        Respectfully submitted,

                                        NICHOLAS L. MCQUAID
                                        Acting Assistant Attorney General
                                        Department of Justice, Criminal Division


                                  By:    s/
                                        EMILY M. GURSKIS
                                        Trial Attorney
                                        Department of Justice, Criminal Division
                                        Fraud Section
                                        1400 New York Avenue, NW
                                        Washington, DC 20005
Telephone: (202) 203-9186
E-mail: Emily.Gurskis@usdoj.gov
Attorney for Government
